Title: Craven Peyton to Thomas Jefferson, 26 November 1818
From: Peyton, Craven
To: Jefferson, Thomas


          
            Dear Sir
            Monteagle
Nor 25 26. 1818
          
          My Son delivared Your reply to my Note Yestarday offaring to sell some Negroes if there was a positive necessity for my haveing the money. I was  garded with Mr Smith in the bargain, that if it was not convenient to advance the Money Monday Next it was not a bargain. I have Your Convenience And ease more at hart then all the proparty On earth. And beg You will Not think of a sale, I will again try & borrow, the money that I may be short of. the Negroes I baught is the greatest bargain I have heard of And woud now in the uppar counties command $4,000. More then the sum I am to give
          
            with the greatest esteem
            C. Peyton.
          
        